Debtor t BRUCE CHADBOURNE UNITED SEATES BANKRUPTCY COURTase number (# krow)
Firt Ramo Migdle Nama ‘Last Kame S AN FRANCISCO, o. A

FILED”

SEP 0g 2019

Explain Your Efforts to Receive a Briefing About Credit Counseling

17 LOGOS.

 

 

46. Tell the court whether
you have recelved a
briefing about credit
counseling.

The jaw requires thal you
receive a briefing about credil
counseting before you file for
bankruptcy, You must
truthfully check one of the
following choices. Hf you
cannot do so, you are not
eligible to file.

If you fie anyway, the court
can dismiss your casa, you
will {ose whatever filing fee
you pald, and your creditors
can begin collection activities
again.

Official Form 164

About Debtor 4:

You must eheck one:

C3 i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of comptetion.

Allach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C1 | received a briefing Irom an approved cresit
counseling agency within the 180 days before |
filed this bankruptcy petition, but ldo not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,

you MUST file a copy of the certificate and payment.”

plan, if any.

i certify that | asked for cradit counseling
services from an approved agency, but was
unabie to obtain those services during the 7
days after | mada my request, and exigent
clrcumstanicas merit a 30-day temporary walver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, allach a separate sheet explaining
what efforls you made to abtaln the briefing, why
you were unable fo obtaln it before you filed for
bankruptcy, and whal exigent circumstances
required you to ille this case.

Your case may be dismissad if the court is
dissatisfied wilh your reasons for not receiving a
briefing before you filed for bankruptcy,

lf the court is salisied with your reasons, you must
still receive a briefing within 30 days after you fils.
You must flle a ceificate from the approved
agency, along wilh a copy of the payment plan you
developed, if any. ff you do not do so, your case
may be dismissed.

Any axtension of the 30-day deadiine Is granted
only for cause and is limited to a maximum of 15
days.

C) 1am not required to receive 4 briefing about
credit counseling because of:

() incapacity. | have a mental lines or a mental
deficiency that makes me
incapable of realizing or making
ratlonal decisions about finances.

Cl bisability. My physical disabllity causes me
to be unable lo participate in a
brlefing in parson, by phone, or
through the internet, even after |
reasonably trled (o do so.

(] Active duty. | am currently on active mililary
duty in a military combat zone.

If you believe you are not required to receive a
briefing aboul credit couasellng, you must file a
motion for walver of credit counsefing with the court.

Voluntary Petition for Individuals Filing for Bankruptcy

About Debtor 2 (Spouse Only ina Joint Gage):

You must check one:

0 | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) t received a briefing from an approved credit
counseling agency within the 130 days before }
filed this bankruptcy petition, but II do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petilion,
you MUST file a copy of the certificate and payment
plan, if any. .

CJ i certify that { asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after I made my request, and exigent
clecumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary walver of the
requirement, altach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you Med for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied wilh your raasons for not receiving &
briefing before you fiked for bankruptcy.

if the court is salisfied with your reqsons, you must
sill recelve a briefing within 30 days alter you file.
‘You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do nol do sa, your case
may be dismissed.

Any extension of the 30-day deadfine is granted
only for cause and is limited lo a maximum of 16
days,

(1) 1am not required to recelve a briefing about
credit counseling because of:

{ have a menial lliness of a menial
defictancy thai makes me
incapable of realizing or making
tatlonal decisions about finances,

C) Incapacity.

(2 Disability. My physical disability causes me
to be unable to participate in a
brefing In person, by phone, or
through the internet, even after |

reasonably triad to do so.

( Active duty. fam currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing aboul credit counseling, you must file a
mation for waiver of credif counseling wilh the cout,

page &

Case: 19-10668 Doc#7 Filed: 09/09/19 Entered: 09/09/19 14:27:44 Pagei1of1

 

 

 
